DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendments to the claims dated 3/8/21 are acknowledged.  Claims 1-21 are pending.  Claims 14, 18 and 21 are amended.

Applicant’s election without traverse of Group II, claims 13-17 and 21, in the reply filed on 3/8/21 is acknowledged. Claims 1-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/21.
The requirement is still deemed proper and is therefore made FINAL.

Examination on the merits commences on claims 13-17 and 21.

Priority
The instant application was filed October 27, 2014, as a CONTINUATION of application 14/524,923, now US Patent 9,988,451. The ’923 application claims priority to US provisional Application No.  61/895,661 filed October 25, 2013.  Thus, the earliest possible priority date for the instant application is October 25, 2013.


INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 9/5/2018 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Specification/SEQUENCE COMPLIANCE
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. Paragraph [00159] of the specification dated 6/5/18 includes an embedded hyperlink to the Los Alamos HIV Sequence Database.
All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because the nucleic acid sequences at least paragraphs: [0142] (primers F_gp 120 5'-GACAGGTTAATTGATAGACTA-3' and B_gp 120 5'-CTTCCTGCTGCTCCCAAGAAC-3'); 
[0143] (envend 5'-CTTTTTGACCACTTGCCACCCAT-3'); and 
[0144] (primers 5'-CTACTCTTTGCCACATCTTTATAATTTGCTTTATTCTGCATGGAAGA-3' and F_K4255'-TCTTCCATGCAGAATAAAGCAAATTATAAAGATGTGGCAAAGAGTAG-3' with B_gpl20 ) 
of the specification dated 8/11/2015, are not associated with a sequence identifier (a SEQ ID NO).  Because the sequences are already present in the sequence listing, applicants must
Any response to this office action that fails to meet all of these requirements will be considered non-responsive. The nature of the noncompliance with the requirements of 37 C.F.R. 1.821 through 1.825 did not preclude the examination of the application on the merits, the results of which are communicated below.
Appropriate correction is required.

DRAWINGS/Specification
This application is objected to because the amino acid sequences within FIGs 10a are not associated with a sequence identifier (a SEQ ID NO) in either the figure or the figure legend. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. MPEP 2422.02 requires, "that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier ("SEQ ID NO:X') must be used, either in the drawing or in the Brief Description of the Drawings." See MPEP § 2421-2422. Applicant must amend the Drawings or the brief description of the Drawings on pages 26-31 of the specification in response to this office action and must confirm that all sequences within the FIGs are in fact included in the sequence listing.

CLAIMS
Independent claim 13 is drawn to
“A vaccine for HIV-1 comprising:
a vector, the vector including an HIV-1 backbone coding sequence;
a replication defective polynucleotide encoding a gp120 HIV-1 envelope protein having an N425K mutation, based on HBX2 reference virus numbering; and
a pharmaceutically acceptable carrier.”

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 for misspelling “binding” at line 3 of claim 15.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,022,324 to Binley, hereinafter "Binley" of record, cited on Applicant’s IDS dated 9/5/2018, in view of . 
With regard to claim 13, Binley discloses mutations to HIV-1 gp120 proteins which stabilize the gp120 protein in antigenic authentic forms (see abstract; Column 4, line 63- Column 5, line 63; column 13, lines 24-31).  Binley discloses the stabilized gp120 protein can be cloned into a non-replicating viral vector vaccine in the presence of a pharmaceutically acceptable carrier (column 18, lines 55-64; column 18 lines 14-21; column 24 lines 1-16).  Regarding claim 14, Binley discloses that the administration of the stabilized gp120 proteins are effective to stimulate an immune response (column 7, lines 5-7).  Binley discloses that gp120 can be modified with stabilizing mutations, for example ones disclosed in Binley or any known in the art (column 5, lines 1-25; column 12, lines 13-31; column 24, lines 50-60, FIG. 3A). 
Binley does not disclose that the gp120 mutation is an N425K mutation. Binley does not disclose an HIV-1 vaccine that further comprises a vector including an HIV-1 backbone coding sequence as required by instant claim 13. Regarding claim 16, Binley does not teach that the vector with the HIV-1 backbone coding sequence is an NL4-3 backbone HIV-1 vector. Regarding claim 21, Binley does not teach that the gp120 N425K protein is prepared from an HIV-1 virus having the mutation.
Xiang discloses that the N425K mutation is a known mutation within HIV-1, which acts to stabilize the gp120 conformation within the beta20 strand in a conformation that more closely resembles the CD4-bound state (page 9890, second column 2nd and 3rd paragraphs; Table 1).
Dudley discloses the production of recombinant HIV-1 viral particles using a yeast homologous recombination system, wherein all or parts of the HIV-1 genome can be included (FIG 1).  Dudley discloses mutations to the env gene (which would encode gp120) can be made by RT-PCR amplifying a target sample, transforming yeast along with an HIV1Δenv/URA3 vector, and then yeast colonies are screened for HIV-1 inserts (FIG 2). Regarding claim 16, Dudley teaches that pREC_nfl_ HIV-1Δgp120/URA3 is based on the NL4-3 viral genome. (Page 461, column 1.) Dudley discloses its system is an improved method that avoids restriction enzyme digestions, gel purifications, in vitro ligations and screening for correct inserts/vectors, (page 460) and that the resulting HIV-1 particles are secreted from infected 293 T cells (page 460-461).  
It would have been obvious to the skilled artisan to select Xiang’s stabilized N425K mutation as the mutant stabilized gp120 protein of Binley.  Binley expressly discloses that any stabilizing mutation can be utilized in the mutant HIV-1 gp120 proteins therein. Therefore a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the N425K mutation of Xiang for the stabilized gp120 mutations in Binley because they are explicitly taught as being useful for generating mutant stabilized gp120 proteins. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to claims 14 and 15, Binley discloses that the stabilizing of gp120 increases the time the gp120 is exposed to the immune system to improve immune response (column 3, lines 45-50), and is 
Regarding claim 16, it would have been obvious to select Dudley’s pREC_nfl_ HIV-1Δgp120/URA3 as the “vector comprising a HIV-1 backbone coding sequence” because Dudley teaches that this vector is useful in vaccines and because Dudley teaches that this vector comprises the NL4-3 HIV-1 backbone coding sequence.
Regarding claim 21, Dudley teaches that the HIV-1 protein coding sequences are reverse transcribed from HIV-1 RNA into HIV-1 cDNA, and then fragments are amplified to correspond to the original HIV-1 RNA. (Supplemental pages 351-352.)
Thus, the claims would have been prima facie obvious over the cited art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Binley in view of Xiang and Dudley as applied to claims 13-16 and 21 above and further in view of Kuwata et al. Short Communication: Construction of Chimeric Simian and Human Immunodeficiency Viruses that Produce Interleukin 12, AIDS Research and Human Retroviruses, July 2004. 16(5): 465-470.
Kuwata qualifies as prior art under 35 U.S.C. 102(a)(1) outside the one-year grace period of 35 U.S.C. 102(b)(1) because it was published more than one year before this application’s earliest available effective filing date. 
Binley, Xiang, and Dudley are relied upon as in the 103 rejection as above, the content of which is incorporated herein in its entirety.
Binley, Xiang, and Dudley do not teach an embodiment in which the vector with the HIV-1 backbone coding sequence is an SHIV backbone HIV-1 vector.
Kuwata teaches that SHIV vectors are candidates for HIV-1 vaccine vectors (Abstract). 
It would have been obvious to select Kuwata’s SHIV vector as the “vector comprising a HIV-1 backbone coding sequence” because Kuwata teaches that this vector is useful in vaccines and because Kuwata teaches that this vector is a SHIV vector. A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as SHIV vectors were known candidates for HIV vaccines.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 12, 13, and 18 of U.S. Patent No. 9,988,451 in view of Dudley et al. A Novel Yeast-based Recombination Method to Clone and Propagate Diverse HIV-1 Isolates. BioTechniques, 2009. 46:458-467 and US Patent 7,537,769 to Hone. The ’451 patent shares joint inventors with this application. 
Both Dudley and Hone qualify as prior art under 35 U.S.C. 102(a)(1) outside the one-year grace period of 35 U.S.C. 102(b)(1) because they were published more than one year before this application’s earliest available effective filing date. 
This application was filed as a continuation application, not a divisional application, of the ’451 patent. (See 1/25/19 filing receipt and page 3 of 6/5/18 application data sheet.) MPEP 804.01 instructs: “The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that ‘the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.’” (citing Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008)) (emphasis added). As such, the safe-harbor provision of 35 U.S.C. 121 does not apply to the ’451 patent with respect to this application.
Instant claim 13 recites a vaccine comprising (a) a vector including (comprising) an HIV-1 backbone coding sequence, (b) a replication-defective polynucleotide encoding a gp120 HIV-1 envelope protein having an N425K mutation based on HBX2 numbering, and (c) a pharmaceutically acceptable carrier. The plain language of the claim appears to require that the vector of (a) be a separate molecule from the replication-defective polynucleotide of (b). This rejection is based on that interpretation of instant claim 13. Put another way, instant claim 13 does not appear to include embodiments containing a single DNA construct that is the HIV-1 gp120 N425K protein cloned into a single replication-defective vector that includes an HIV-1 backbone coding sequence.
The ’451 patent claims methods for inducing an immune response against HIV in a subject by (a) preparing an HIV-1 gp120 envelope protein with a N425K mutation based on HBX2 numbering; and (b) introducing it into a vector comprising an HIV-1 backbone coding sequence. (Claims 1, 12.) The ’451 patent therefore anticipates a composition comprising a vector including an HIV-1 backbone coding sequence and a polynucleotide encoding an HIV-1 gp120 envelope having an N425K mutation based on HBX2 numbering. One cannot carry out the “introducing” step of the ’451 patent without having these two components on hand. 
Regarding instant claim 13’s requirement for a “vaccine” and claims 14 and 15’s requirement that the gp120 N425K protein induces an immune response, for example generation of CD4i HIV-1 antibodies, the ’451 patent’s method stimulates an immune response, for example generation of CD4i HIV-1 antibodies. (Claims 1, 2, 12, 13.) Regarding instant claim 21’s requirement that the polynucleotide encoding an HIV-1 gp120 N425K protein is prepared from an HIV-1 virus having the mutation, claims 1 and 12 of the ’451 patent claim generating the HIV-1 gp120 N425K-encoding sequence from an HIV-1 
The ’451 patent does not specify that the HIV-1 gp120 N425K-encoding polynucleotide be replication-defective, for example a vector comprising a near-full length HIV-1 genome with yeast URA3 in place of a functional HIV-1 envelope protein coding sequence. The ’451 patent does not claim that the vector and the gp12-encoding sequence be combined with a pharmaceutically acceptable carrier. Regarding claim 16, the ’451 patent does not claim an embodiment in which the vector with the HIV-1 backbone coding sequence is an NL4-3 backbone HIV-1 vector.
Dudley teaches cloning HIV gp120 into the vector pREC_nfl_ HIV-1Δgp120/URA3, a replication-defective vector comprising a near-full length HIV-1 genome with yeast URA3 in place of a functional HIV-1 envelope protein coding sequence. (Figure 1H, first set of bars; Figure 4; page 461, column 1 (discussing removal of one of the HIV-1 LTRs to prepare pREC-_nfl_HIV-1) page 464, column 3 (cells harboring only the nfl_HIV-1 RNA genome could not support replication.) Regarding claim 16, Dudley teaches that pREC_nfl_ HIV-1Δgp120/URA3 is based on the NL4-3 viral genome. (Page 461, column 1.)
Hone teaches a multi-vector HIV vaccine containing two vectors together with a pharmaceutically acceptable carrier. (Column 6, lines 56-63.) 
The person of ordinary skill would have had a reasonable expectation of success in cloning the ’451 patent’s HIV-1 gp120 N425K-encoding polynucleotide into Dudley’s replication-defective pREC_nfl_ HIV-1Δgp120/URA3 vector because Dudley exemplifies cloning HIV-1 gp120 into pREC_nfl_ HIV-1Δgp120/URA3 and because the ’451 patent claims that the HIV-1 gp120 N425K-encoding polynucleotide is compatible with nfl HIV-1 Δgp120/URA3 vectors. The skilled artisan would have been 
The ’451 patent and Dudley therefore render obvious a composition comprising the ’451 patent’s expression construct including a vector comprising a HIV-1 backbone coding sequence and the ’451 patent’s HIV-1 gp120 N425K-encoding polynucleotide cloned into Dudley’s replication-defective pREC_nfl_ HIV-1Δgp120/URA3 vector. The person of ordinary skill would have had a reasonable expectation of success in adding a pharmaceutically acceptable carrier to that composition because Hone teaches including such a carrier with a multi-vector HIV vaccine. The skilled artisan would have been motivated to include Hone’s carrier in order to facilitate administration of the vectors to a subject.
Regarding claim 16, it would have been obvious to select Dudley’s pREC_nfl_ HIV-1Δgp120/URA3 as the “vector comprising a HIV-1 backbone coding sequence” because Dudley teaches that this vector is useful in vaccines and because Dudley teaches that this vector comprises the NL4-3 HIV-1 backbone coding sequence.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 12, 13, and 18 of U.S. Patent No. 9,988,451 in view of Dudley and Hone as applied to claims 13-16 and 21 above, and further in view of Kuwata et al. Short Communication: Construction of Chimeric Simian and Human Immunodeficiency Viruses that Produce Interleukin 12, AIDS Research and Human Retroviruses, July 2004. 16(5): 465-470.
Kuwata qualifies as prior art under 35 U.S.C. 102(a)(1) outside the one-year grace period of 35 U.S.C. 102(b)(1) because it was published more than one year before this application’s earliest available effective filing date. 
The claims of the ’451 patent and the teachings of Dudley and Hone are relied upon as above.
The ’451 patent does not claim, and Dudley and Hone do not teach, an embodiment in which the vector with the HIV-1 backbone coding sequence is an SHIV backbone HIV-1 vector.
Kuwata teaches that SHIV vectors are candidates for HIV-1 vaccine vectors (Abstract). 
It would have been obvious to select Kuwata’s SHIV vector as the “vector comprising a HIV-1 backbone coding sequence” because Kuwata teaches that this vector is useful in vaccines and because Kuwata teaches that this vector is a SHIV vector. 

CONCLUSION
No claims are allowed.  No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633